Citation Nr: 0324918	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana (RO).  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).

In the present case, the record apparently does not contain 
all relevant VA and private medical records.  Specifically, 
the record does not include current VA treatment records, 
clinical records associated with the veteran's back surgery, 
or private records that were identified by the veteran during 
his personal hearing.  The veteran and his representative 
requested additionally time to submit such records at the 
veteran's hearing before the Board, but not further records 
have been received and it is unclear whether additional 
records might still be available.  

Further, the veteran's claim for service connection for a 
skin disorder due to Agent Orange exposure has not been 
adjudicated pursuant to a relevant change in the law.  During 
the pendency of this appeal, the applicable law was changed 
and all veterans who served in the Republic of Vietnam during 
the requisite time period are now presumed to have been 
exposed to Agent Orange unless there is affirmative evidence 
to the contrary.  See 38 U.S.C.A 1116(f).  For the foregoing 
reasons, this matter must undergo additional development 
before the Board may proceed with appellate review.

This matter is remanded for the following actions:

1.  The RO should comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  In 
particular, the RO should notify the 
veteran of evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence in keeping with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain all relevant VA 
medical records from the Shreveport VA 
Medical Center.  The veteran should also 
be asked to provide the names and 
addresses of all private physicians, 
medical centers, and hospitals that have 
provided treatment for his low back and 
skin disorders, and any pertinent records 
should be requested.  

3.  The veteran should then be afforded 
VA orthopedic and dermatological 
examinations.  Copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiners for 
review  All necessary tests should be 
conducted.  The orthopedic examiner 
should be asked to provide an opinion as 
to whether it is (1) less likely than 
not, (2) at least as likely as not, or 
(3) more likely than not that any current 
low back disability is related to the 
veteran's period of active service.  In 
this opinion, the examiner should address 
the back injury and the low back symptoms 
that were documented during the veteran's 
period of active service.  The 
dermatology examiner should identify any 
current skin disorder, and should also be 
asked to provide an opinion as to whether 
it is (1) less likely than not, (2) at 
least as likely as not, or (3) more 
likely than not that any skin disorder is 
due to exposure to Agent Orange or 
otherwise related to the veteran's period 
of active service.  

4.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case.  That document should include 
notice of all relevant actions taken on 
the claims for benefits, a summary of the 
evidence pertinent to the issues on 
appeal, and the applicable law and 
regulations.  After the usual period of 
time in which to respond has been 
provided, the case should be returned to 
the Board for further review.


The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  In 
pertinent part, the law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


